Tlio opinion of tlio Court was delivered by
Bermudez, C. J.
Tlio plaintiffs sue to recover tlie sum of sis bun*330dred dollars, respectively due them by the defendant bank, for its licenses for the year 1888, payable on March 1st, of that year. Certain interest and attorneys’ commissions are also asked.
The defenses are, that the licenses are not equal and uniform and not graduated, as required by Articles 203 and 206 of the Constitution; that the Act of 1886, No. 101, under which the licenses are claimed, is unconstitutional and void, and that the licenses are demandable under Act 4 of 1882, which fixes the same at $200 for each of the plaintiffs.
From a judgment for plaintiffs, the defendant appeals.
By answer to the appeal, plaintiffs ask that the judgment appealed from be amended by allowing an injunction to prevent defendant from carryin g on its business, until the licenses are paid, which prayer the District Court ignored.
I.
The Constitution, Article 203, provides that taxation shall be equal and uniform, etc.
By reference to the Act of 1886, it appears that the licenses of $600 claimed by the State and by the city as due each, is equal and uniform on all banks constituting the eighth class, namely: those, the capital of which is less than $800,000.
HacLthe licenses claimed been the same on all the other classes, they would be amenable to the charge of lacking equality and uniformity. 23 Ann. 449, 663; 26 Ann. 140; 28 Ann. 102.
II.
The Constitution, Article 206, provides, that “ the General Assembly may levy a license tax, and in such case, shall graduate the amount of such tax, to be collected from the persons pursuing the several trades, professions and callings.”
In a number of cases, this court has been called upon to consider this constitutional provision and to determine the extent of the power vested by it in the Legislature and the mode in which it was to be exercised.
Considering that no restriction was placed by the Constitution on the Legislature, it has held, that this body has the exclusive right of determining the method in which the graduation should take place.
The latitude left may be an occasion for abuses; but the judiciary cannot, on that account, undertake to check legislative and administrative discretion, by correcting mistakes and errors of judgment. 35 Ann. 76; 36 Ann. 94; 37 Ann. 42 j 38 Ann. 397 ; 40 Ann. 463.
The charge that the graduation is not fair and equitable and operates *331unjustly on tlie defendant, does not authorize this court to institute an inquiry behind the action of the Legislature and to declare that the amount of the licenses asked is disproportionate and excessive, in the absence of any constitutional mandate and of rules of comparison prescribed by the organic law, to enable it to reach such conclusions.
The distinction of laws into odious laws and laws entitled to favor, with a view of narrowing, or extending their construction, cannot be made by those whose duty it is to interpret them. R. C. C. 20.
We do not consider that the defendant claims shelter under the Act of 1888, which was adopted after the licenses had become exigible.
The Act of 1886, and not that of 1882, is the proper authority for the claims herein.
Under Section 17 of the former Act, p. 184, the plaintiffs are entitled to the amendment asked by them.
It is, therefore, ordered and decreed that the judgment appealed from be amended so that the defendant bank be enjoined from pursuing its business until after the licenses sued for shall have been paid and that thus amended, said judgment be affirmed with costs.